Citation Nr: 1435339	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  12-12 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a neurotropic corneal ulcer or cataracts, to include as due to ionizing radiation.

2.  Entitlement to service connection for skin cancer, to include basal cell carcinoma and Merkel cell carcinoma, to include as due to ionizing radiation.

3.  Entitlement to service connection for residuals of exposure to ionizing radiation, other than neurotrophic corneal ulcer or cataracts and skin cancer.


REPRESENTATION

Appellant represented by:	Margaret Ann Matthews, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to February 1947. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Jackson, Mississippi, respectively.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his neurotrophic cataracts, skin cancer, and other residuals are associated with in-service exposure to radiation.  In its August 2012 remand, the Board requested that the Veteran's case be forwarded to the Under Secretary for Health for a preparation of a dose assessment.  If it was determined that the Veteran was exposed to ionizing radiation, the Board asked for the claim to be forwarded to the Under Secretary for Benefits for consideration as to whether the sound scientific and medical evidence supports a conclusion that the Veteran's disease resulted from exposure to radiation during service.  See 38 C.F.R. § 3.311(c) (2013).  The Board also requested that the Veteran be provided with VA examinations to determine the existence and etiology of his claimed disabilities.

The claims file reflects that the RO completed the Board's directives, as requested.  However, review of the opinion provided by the Director of the Compensation Service shows that the opinion provided is contradictory to the rationale stated.  In that regard, in the September 2013 opinion letter, the Director of the Compensation Service noted the August 2013 opinion from the Under Secretary for Health who found it unlikely that the Veteran's diseases were attributable to in-service ionizing radiation and highlighted the substantial amount of time (between 63 and 66 years) between the exposure to radiation and the diagnosis of the diseases, but concluded that "it is our opinion that there is no reasonable possibility that the Veteran's; [sic] Merkel cell carcinoma, basal cell carcinoma (BCC), cutaneous T-cell lymphoma and neurotrophic cornea cannot be attributed to ionizing radiation exposure while in military service."  As this opinion contains a double-negative, the conclusion suggests that there would be a relationship between the Veteran's diseases and his in-service exposure to ionizing radiation. 

Given that the opinion stated is at odds with the rationale provided, the Board finds it to be deficient.  It appears that the opinion was likely a typographical error, but such must be resolved by the author of the opinion.  Accordingly, the claims file should be returned to the Director of the Compensation Service for a supplemental opinion addressing the apparent inconsistency in the September 2013 opinion.  The Director should also be asked to address the positive etiological opinions provided by the VA examiners in October 2012.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the case to the Director of the Compensation Service who provided the September 2013 opinion.  The claims file must be made available for review to the Director.

Ask the Director to clarify the opinion that "it is our opinion that there is no reasonable possibility that the Veteran's; [sic] Merkel cell carcinoma, basal cell carcinoma (BCC), cutaneous T-cell lymphoma and neurotrophic cornea cannot be attributed to ionizing radiation exposure while in military service" in light of the rationale which seems to suggest that the author did not believe there to be a relationship between the claimed diseases and the Veteran's in-service exposure to ionizing radiation.  Request that the Director also address the positive evidence in the claims file, including the October 2012 VA opinions which linked the Veteran's diseases to in-service radiation exposure.  The Director should provide a full rationale for all opinions rendered and reference the facts relied upon.

2.  Ensure that the medical opinion requested above complies with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



